                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-16274-aih
Herman L. Adams, Jr.                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: cille                        Page 1 of 1                          Date Rcvd: Oct 16, 2019
                                      Form ID: pdf700                    Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2019.
db             +Herman L. Adams, Jr.,    6340 Maplewood Rd.,    Mayfield Hts., OH 44124-1833
26277703        Fingerhut Advantage,    P.O. Box 70281,     Philadelphia, PA 19176-0281
26277705       +First Premier Bank,    601 S Minnesota Ave,    Sioux Falls, SD 57104-4868
26277706       +Helbing Law Group,    1275 Glenlivet Dr. STE 100,    Allentown, PA 18106-3107
26277707        Lendmark Financial Services,    2118 Usher St.,    Suite 200,   Conyers, GA 30094
26277708        Spectrum,   PO Box 2553,    Columbus, OH 43216
26277709       +Spotloan,   c/o Bluechip Financial,    P.O. Box 720,    Belcourt, ND 58316-0720
26277710       +Wintrust Mortgage,    9701 W. Higgins Road Suite 400,    Des Plaines, IL 60018-4717

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26277701       +E-mail/Text: bnc@advanceamerica.net Oct 16 2019 22:42:35      Advance America,
                 1045 North Court Street,   Medina, OH 44256-1517
26277702       +E-mail/Text: bnc-aquafinance@quantum3group.com Oct 16 2019 22:43:13      Aqua Finance,
                 PO Box 844,   Wausau, WI 54402-0844
26277704       +E-mail/Text: bankruptcynotices@fifsg.com Oct 16 2019 22:42:13      First Investors Finance,
                 380 Interstate North Parkway,    Atlanta, GA 30339-2222
26279388       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 16 2019 22:51:50
                 PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Lauren A. Helbling   ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              Melissa L. Resar   on behalf of Debtor Herman L. Adams, Jr. mresar@ohiolegalclinic.com,
               nkrenisky@ohiolegalclinic.com;rausermail@ohiolegalclinic.com;rauserlaw@gmail.com;rauser@bestclien
               tinc.com;rauserandassociates@gmail.com;rauserecfmail@gmail.com;Rauser_BestClient@mail.com;brianau
               tero@yahoo.com
                                                                                            TOTAL: 2




         19-16274-aih          Doc 10       FILED 10/18/19            ENTERED 10/21/19 17:11:35                    Page 1 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 2 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 3 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 4 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 5 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 6 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 7 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 8 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 9 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 10 of 11
19-16274-aih   Doc 10   FILED 10/18/19   ENTERED 10/21/19 17:11:35   Page 11 of 11
